Citation Nr: 1048191	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  10-37 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for basal cell carcinoma of the skin (skin cancer), to 
include as due to exposure to ionizing radiation.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1950 to November 
1951.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which reopened the Veteran's claim and denied it on 
the merits.  Jurisdiction of the Veteran's claims file was 
subsequently transferred to the Waco, Texas RO.

Before the Board may consider the merits of a previously denied 
claim, it must conduct an independent review of the evidence to 
determine whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  "[T]he Board does 
not have jurisdiction to consider a claim which [has been] 
previously adjudicated unless new and material evidence is 
present, and before the Board may reopen such a claim, it must so 
find."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Further, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board to 
reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).  Accordingly, the matter appropriately before the Board 
is whether new and material evidence has been presented to reopen 
the previously denied claim of service connection for skin 
cancer.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for skin cancer is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Service connection for skin cancer was denied in a February 
2005 rating decision.  The Veteran did not appeal this decision 
and it became final.  

3.  Since February 2005, new and material evidence has been 
received to reopen the Veteran's previously denied claim of 
entitlement to service connection for skin cancer.  


CONCLUSIONS OF LAW

1.  The February 2005 rating decision denying service connection 
for skin cancer is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Evidence obtained since the February 2005 rating decision 
denying service connection for skin cancer is new and material, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, VA's duties under the Veterans Claims Assistance 
Act of 2000 (VCAA) must be examined.  In this case, the Board 
finds that VA has substantially satisfied the duties to notify 
and assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given the 
favorable nature of the Board's decision regarding reopening the 
Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran seeks to reopen his previously denied claim of 
service connection for skin cancer.  

In February 2005, the RO originally denied service connection for 
skin cancer.  The Veteran was advised of the denial of benefits 
and of his appellate rights, but did not appeal the decision.  As 
such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Pursuant to an application received in July 2008, the Veteran 
seeks to reopen his previously denied claim of service connection 
for skin cancer.  Generally, where prior RO decisions have become 
final, they may only be reopened through the receipt of new and 
material evidence.  38 U.S.C.A. § 5108.  Where new and material 
evidence is presented or secured with respect to claims which 
have been disallowed, the Secretary shall reopen the claims and 
review the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context of 
the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
New and material evidence means existing evidence that by itself, 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and it must raise a reasonable possibility of substantiating the 
claim.  Id.  The credibility of new evidence is to be presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the February 2005, rating 
decision included the Veteran's private treatment records showing 
diagnosis and treatment for skin cancer, the Veteran's 
statements, and the Veteran's separation medical examination, 
dated in November 1951.  Service connection for skin cancer was 
denied because there was no evidence of treatment for skin cancer 
in service, nor was the Veteran found to be exposed to radiation.  

Evidence received since the February 2005 rating decision 
includes VA and private treatment records, statements submitted 
by the Veteran, a letter requesting if the Veteran had a DD Form 
1141, a letter stating no evidence of DD Forms 1141 prior to mid-
1954, and a picture depicting the Veteran's claimed presence at 
Hiroshima.  

Without need to discuss each new piece of evidence in depth, the 
Board finds that the new evidence of record warrants reopening of 
the Veteran's claim.  The Veteran was originally denied service 
connection for skin cancer based upon no exposure to radiation.  
The Veteran has contended that he was exposed to ionizing 
radiation during time spent in Japan-specifically in Hiroshima.  
The Veteran provided a picture that is purportedly him in 
Hiroshima, and this picture, assuming the Veteran's credible, 
tends to prove the Veteran's previous contentions when the claim 
was denied in February 2005.  The Board finds that not only is 
this evidence new, as it was not before prior agency decision 
makers, it is material as it speaks to an unestablished fact 
necessary to substantiate the claim.  Namely, there is evidence 
that the Veteran was in Hiroshima during the time frame he 
contended.  The Board finds this evidence to be credible only for 
purposes of reopening his claim.  Thus, the Veteran's previously 
denied claim of entitlement to service connection for skin cancer 
is reopened.


ORDER

New and material evidence having been received, the Veteran's 
claim of entitlement to service connection for skin cancer is 
reopened.


REMAND

Upon review of the new and material evidence, and in light of the 
VCAA, the Board finds that further development is necessary 
regarding the Veteran's claim of service connection for skin 
cancer due to exposure to radiation.  

The Veteran essentially contends that he was exposed to ionizing 
radiation during his time served in Eta Jima, Japan.  He stated 
that he was in Japan from December 1950 to February 1951 at Radio 
Operators School, and traveled to Hiroshima during that time 
frame.  He believes that he developed skin cancer due to 
radiation residuals present in Hiroshima.  The Veteran's service 
treatment records (STRs) are unavailable, other than his November 
1951 separation physical examination, and the Board has a 
heightened duty to develop the record in these situations.  The 
record does not reflect, nor has the Veteran contended, that he 
was in Hiroshima from August 6, 1945, to July 1, 1946.  

The available separation physical examination dated in November 
1951, reflects no complaints or findings of a skin condition, nor 
is there any reference to exposure to radiation or symptoms 
associated with skin cancer.  The medical evidence of record 
first reflects the Veteran's treatment for skin cancer in the 
1990s, but the Board notes that the Veteran has contended he was 
first treated for skin cancer in 1977 or 1978 although these 
records are unavailable.

There is no question that the Veteran has a history of skin 
cancer, and it is a radiogenic disease pursuant to the 
regulations.  Relevant treatment records reflect treatment and 
removal of cancerous lesions from the Veteran's skin.  

In January 2009, the RO requested a copy of the Veteran's DD Form 
1141, if any, from the Army Dosimetry Center.  In a response the 
same month, the Center's personnel indicated that they had no 
records regarding the Veteran, and in fact, they had no records 
prior to mid-1954.  

As noted above, the Veteran reported the training he had in 
Japan, as well as his trip to Hiroshima.  He even submitted a 
copy of a picture of himself purportedly in Hiroshima.  The Board 
finds the Veteran's statements in this regard to be credible.  
The Board appreciates the assertions made by the Veteran's 
representative that he should be provided the procedural rights 
as noted under 38 C.F.R. § 3.311.  

Skin cancer is not a disease presumptively associated with 
radiation exposure in Veterans who participated in radiation-risk 
activities.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 
3.309(d) (2010).  Nevertheless, skin cancer is considered a 
"radiogenic disease" pursuant to 38 C.F.R. § 3.311.  

Section 3.311(a) calls for the development of a radiation dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not manifest to 
a compensable degree within any applicable presumptive period 
specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation in 
service.  Dose data will be requested from the Department of 
Defense in claims based upon participation in atmospheric nuclear 
testing and in claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, the VA Under Secretary for Health will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Id.

The Board finds that on the basis of the evidence of record, 
including the Veteran's credible assertions as to visit to 
Hiroshima during service, that the issue should be considered 
pursuant to 38 C.F.R. § 3.311.  As such, the claim should be 
remanded to obtain a dose estimate for the Veteran's alleged 
exposure to ionizing radiation.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain a dose estimate pursuant to 38 
C.F.R. § 3.311(a)(2)(iii) based on the 
Veteran's credible allegation that he 
traveled to Hiroshima from December 1950 to 
February 1951.  

2.  Then, if it is determined that the 
Veteran was exposed to ionizing radiation in 
Hiroshima, the case must be developed 
pursuant to 38 C.F.R. § 3.311(b). 

3.  Then, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional evidentiary 
and procedural development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have considered 
in connection with his current appeal.  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


